npHE plaintiff sued the defendant for his freedom, bv a-writ* returnable to this court; whereupoa the defendant put him in prison. The plaintiff’s counsel complained of this fo the court, and moved for an hubjes corpus ; and the court ordered one, to bring hurt in a ''mure day in the Term; and ordered notice to be given to the defendant. The plaintiff was brought into court on the day apuointed, and. examinations in 'writing were taken t.o prove the probability that he Was free ; and a strong case was made out by them — -these were filed in court. The court ordered that the defendant either should give security to leave the plaintiff at liberty, until the next term, to go whither he pleased to procure testimony ; or should submit to the court to go immediately into the consideration of what was proper to be done in the habeas corpus„ lie chose the former ; and then the court proceeded no further in the habeas corpus. The defendant was ordered to give bond and sureties accordinglyj and the plaintiff was released from, imprisonment.
The actios bretight by the plaintiff was, trespass for false irn-*346prlsonment; to which the defendant pleaded that the plaintiff ivas his slave and issue was joined thereupon.